Information to identify the case:
Debtor 1              Sharon Denise Floyd                                         Social Security number or ITIN   xxx−xx−8275
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Michigan

Case number: 19−54738−mlo



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Sharon Denise Floyd
           aka Sharon Denise Rucker


           1/22/20                                                        By the court: /s/ Maria L. Oxholm
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1



         19-54738-mlo               Doc 27          Filed 01/24/20     Entered 01/25/20 00:50:56             Page 1 of 3
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2



     19-54738-mlo         Doc 27      Filed 01/24/20    Entered 01/25/20 00:50:56       Page 2 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Michigan
In re:                                                                                                     Case No. 19-54738-mlo
Sharon Denise Floyd                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0645-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 22, 2020
                                      Form ID: 318                       Total Noticed: 12


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 24, 2020.
db             +Sharon Denise Floyd,    17382 Teppert,   Detroit, MI 48234-3844
26205931        AT&T,   PO. Box 2390,    Southeld, Michigan 48195-4390
26205926      ++CREDIT ACCEPTANCE CORPORATION,    25505 WEST 12 MILE ROAD,   SOUTHFIELD MI 48034-8316
               (address filed with court: Credit Acceptance,     25505 W 12 Mile RD,   Southeld, Michigan 48034)
26205936       +Citizens Bank NA,    500 Virginia Dr. Suite 514,   Ft. Washington, PA 19034-2733
26205934        Michigan Surgery Specialist PC,    11012 Thirteen Mile Road Suite 112,
                 Warren, Michigan 48093-2546
26205932       +Pendrick Capital Partners II LLC,    8902 Otis Ave. Suite 103A,   Indianapolis, IN 46216-1009
26205933        Water and Sewerage Dept.,    PO Box 554899,   Detroit, Michigan 48255-4899

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26205927       +E-mail/Text: dange1@jdbyrider.com Jan 23 2020 00:02:19       CNAC,    20941 Euclid Ave,
                 Euclid, Ohio 44117-1565
26205935        EDI: COMCASTCBLCENT Jan 23 2020 04:43:00      Comcast,    41112 Concept Dr.,
                 Plymouth, Michigan 48170
26205929        EDI: DTEE.COM Jan 23 2020 04:43:00      DTE Energy,    PO Box 740786,
                 Cincinnati, Ohio 45274-0786
26205928        E-mail/Text: gfslegal@gatewayfinancial.org Jan 23 2020 00:02:30        Gateway Financial,
                 999 S Washington Ave,    Saginaw, Michigan 48601-2573
26205930        EDI: VERIZONCOMB.COM Jan 23 2020 04:43:00      Verizon,    PO. Box 489,    Newark, NJ 07101-0489
                                                                                               TOTAL: 5

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 24, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 22, 2020 at the address(es) listed below:
              Michael Stevenson    mstevenson@sbplclaw.com,
               MI15@ecfcbis.com;ms@trustesolutions.net;rschultz@sbplclaw.com
                                                                                            TOTAL: 1




            19-54738-mlo           Doc 27        Filed 01/24/20         Entered 01/25/20 00:50:56                Page 3 of 3
